Case 3:19-cv-02074-G-BK Document 152 Filed 06/26/20                     Page 1 of 3 PageID 9176



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

NATIONAL RIFLE ASSOCIATION OF                      §
AMERICA,                                           §
                                                   §
         Plaintiff and Counter-Defendant,          §
                                                   §
and                                                §
                                                   §
WAYNE LAPIERRE,                                    §
                                                   §
         Third-Party Defendant,                    §
                                                   §
v.                                                 § Civil Action No. 3:19-cv-02074-G
                                                   §
ACKERMAN MCQUEEN, INC.,                            §
                                                   §
         Defendant and Counter-Plaintiff,          §
                                                   §
and                                                §
                                                   §
MERCURY GROUP, INC., HENRY                         §
MARTIN, WILLIAM WINKLER,                           §
MELANIE MONTGOMERY, and JESSE                      §
GREENBERG,                                         §
                                                   §
         Defendants.                               §

         PLAINTIFF NATIONAL RIFLE ASSOCIATION’S MOTION TO STRIKE
       DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION TO DISQUALIFY
     PLAINTIFF’S COUNSEL, OR IN THE ALTERNATIVE, MOTION FOR LEAVE TO
                               FILE SUR-REPLY

         Plaintiff National Rifle Association files this motion to strike Defendant’s reply in support

of their motion to disqualify Plaintiff’s counsel, or in the alternative, motion for leave to file sur-

reply.

         This Motion is based upon all files, records, and proceedings herein, as well as memoranda

and any additional evidence filed in support thereof.




                                                  1
Case 3:19-cv-02074-G-BK Document 152 Filed 06/26/20      Page 2 of 3 PageID 9177



Dated: June 26, 2020

                                   Respectfully submitted,

                                   BREWER, ATTORNEYS & COUNSELORS


                             By:   /s/ Michael J. Collins
                                   Michael J. Collins, Esq.
                                   State Bar No. 00785493
                                   mjc@brewerattorneys.com
                                   Alessandra P. Allegretto
                                   State Bar No. 24109575
                                   apa@brewerattorneys.com
                                   1717 Main Street, Suite 5900
                                   Dallas, Texas 75201
                                   Telephone: (214) 653-4000
                                   Facsimile: (214) 653-1015

                                   ATTORNEYS FOR PLAINTIFF AND
                                   COUNTER-DEFENDANT NATIONAL RIFLE
                                   ASSOCIATION OF AMERICA




                                      2
Case 3:19-cv-02074-G-BK Document 152 Filed 06/26/20                  Page 3 of 3 PageID 9178



                             CERTIFICATE OF CONFERENCE

        I, the undersigned attorney, hereby certify to the Court that on June 12, 2020, I informed

Brian Mason, counsel for Defendants, of this motion, and he indicated that Defendants oppose this

motion.


                                                     /s/ Michael J. Collins
                                                     Michael J. Collins



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was electronically

served via the Court’s electronic case filing system upon all counsel of record on this 26th day of

June 2020.




                                                     /s/ Michael J. Collins
                                                     Michael J. Collins




                                                3

4814-0109-6384.6
-
